FILED
                                                           JANUARY 7, 2021
                                                      In the Office of the Clerk of Court
                                                     WA State Court of Appeals, Division III




         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

In the Matter of the Personal Restraint of     )        No. 37283-9-III
                                               )
                                               )
ANTHONY MARCEL MILLSPAUGH,                     )
                                               )        UNPUBLISHED OPINION
                     Petitioner.               )
                                               )

       LAWRENCE-BERREY, J. — In December 2019, Anthony Millspaugh filed this

personal restraint petition (PRP) seeking to nullify sanctions resulting from three prison

disciplinary hearings in 2004 and 2005. Our divisional chief judge referred the following

question to this panel: whether any limitations period or preclusion doctrine applies

to this petition. We agree with In re Personal Restraint of Heck, 14 Wn. App. 2d 335,

470 P.3d 539 (2020): Millspaugh’s petition is subject to the two-year period of

limitations of RCW 4.16.130.

                                             FACTS

       In 2003, Anthony Millspaugh pleaded guilty to one count of second degree murder

with a firearm enhancement. The trial court sentenced Millspaugh to a term of 240

months’ confinement.
No. 37283-9-III
PRP of Millspaugh


       In 2004, Millspaugh was transferred from Washington to Colorado. That summer,

a prison riot occurred resulting in serious property damage. Following a months-long

investigation, Millspaugh was issued a serious infraction report for behavior alleged to

have occurred during the riot. Millspaugh attended a disciplinary hearing on

November 23, 2004. The hearing officer found Millspaugh guilty of two infractions—

rioting and refusing an order to disperse. Millspaugh was sanctioned with 30 days’

putative segregation and the loss of 200 days’ good conduct time. The minutes of

proceedings were signed by Millspaugh and the hearing officer.

       In February 2005, Millspaugh broke the sprinkler head in his cell. When

corrections officers attempted to handcuff him, he resisted. Officers used chemical

agents to subdue him, but he knocked them from an officer’s hand and sprayed the

officers. Millspaugh received infractions for assaulting a staff member and tampering

with fire equipment. On February 23, 2005, Millspaugh attended a disciplinary hearing.

The hearing officer found Millspaugh guilty of both infractions and sanctioned him 180

days of good conduct time.1 The hearing officer signed the minutes but did not include

his rank.


       1
         Below the signatures, the notation “Appeal requested” is handwritten. Neither
party addresses this, but the record shows no appeal following the February 23, 2005
disciplinary hearing.

                                             2
No. 37283-9-III
PRP of Millspaugh


          The next month, Millspaugh was transferred to Arizona. In August 2005,

corrections officers found a sharpened toothbrush in Millspaugh’s cell and issued him an

infraction for possessing a sharpened instrument. A hearing was held on August 23,

2005, where Millspaugh admitted to possession of the toothbrush and pleaded guilty. The

hearing officer sanctioned Millspaugh to loss of 168 days2 of good time. The officer

signed the minutes but did not include his or her rank.

          In June 2010, Millspaugh was transferred back to Washington, where he remains

incarcerated. He has sought collateral relief on at least four occasions and this court has

dismissed his petitions.

          In December 2019, Millspaugh filed this PRP raising due process challenges to the

three disciplinary hearings described above. The Department of Corrections

(Department) filed a motion to dismiss under RAP 16.4(d), arguing the petition is time

barred. Millspaugh responded that there is no period of limitations applicable to PRPs

challenging a prison disciplinary hearing and asks that his petition be determined on its

merits.

          While this matter was pending, Division One of this court issued In re Personal

Restraint of Heck, 14 Wn. App. 2d 335. In Heck, Division One concluded that


          2
              The hearings form uses the term “hours,” but both parties agree this is a

                                                  3
No. 37283-9-III
PRP of Millspaugh


RCW 4.16.130, which provides a two-year period of limitations, applies to PRPs

challenging a prison disciplinary hearing. Id. at 341. The parties filed supplemental

briefing upon our request.

                                        ANALYSIS

       The Department argues that RCW 7.36.130(1), which has a one-year period of

limitations, applies to PRPs challenging a prison disciplinary hearing. In the alternative,

it argues that RCW 4.16.130—the catch-all statute of limitations for civil actions—

applies. We address each argument in turn.

       RCW 7.36.130(1)

       The Department, relying on RCW 7.36.130(1), argues the one-year time bar for

habeas corpus actions applies to Millspaugh’s petition. That statute provides:

       No court or judge shall inquire into the legality of any judgment or process
       whereby the party is in custody, or discharge the party when the term of
       commitment has not expired, in either of the cases following:
              (1) Upon any process issued on any final judgment of a court of
       competent jurisdiction except where it is alleged in the petition that rights
       guaranteed the petitioner by the Constitution of the state of Washington or
       of the United States have been violated and the petition is filed within the
       time allowed by RCW 10.73.090 and 10.73.100.

       RCW 10.73.090(1) provides:



typographical error.

                                             4
No. 37283-9-III
PRP of Millspaugh


       No petition or motion for collateral attack on a judgment and sentence in a
       criminal case may be filed more than one year after the judgment becomes
       final if the judgment and sentence is valid on its face and was rendered by a
       court of competent jurisdiction.

(Emphasis added.)

       RCW 10.73.090(3) provides:

       For the purpose of this section, a judgment becomes final on the last of the
       following dates:
              (a) The date it is filed with the clerk of the trial court;
              (b) The date that an appellate court issues its mandate disposing of a
       timely direct appeal from the conviction; or
              (c) The date that the United States Supreme Court denies a timely
       petition for certiorari to review a decision affirming the conviction on direct
       appeal. . . .

       A prison disciplinary hearing can occur more than one year after an incarcerated

person’s judgment has become final. Were we to adopt the Department’s argument, the

remedy of a PRP would be unavailable to those persons. Yet, it is undisputed that this

remedy is, and must be, available to all persons challenging a prison disciplinary hearing.

For this reason, we conclude that the one-year time bar of RCW 7.36.130(1) is

inapplicable.

       RCW 4.16.130

       RCW 4.16.130 provides: “An action for relief not hereinbefore provided for, shall

be commenced within two years after the cause of action shall have accrued.” This


                                              5
No. 37283-9-III
PRP of Millspaugh


provision “serves as a limitation for any cases not fitting into the other limitation

provisions.” Stenberg v. Pac. Power & Light Co., 104 Wn.2d 710, 721, 709 P.2d 793

(1985); accord In re Marriage of Goodyear-Blackburn, 12 Wn. App. 2d 798, 802, 460

P.3d 202 (concluding the two-year limitation in RCW 4.16.130 controls unless a party can

point to a specific statute of limitations), review denied, 196 Wn.2d 1003, 471 P.3d 180

(2020).

       Millspaugh argues that RCW 4.16.130 is inapplicable because a PRP is not a

“cause of action.” We disagree.

       A “cause of action” includes “‘a factual situation that entitles one person to obtain

a remedy in court from another person.’” Estate of Dormaier v. Columbia Basin

Anesthesia, PLLC, 177 Wn. App. 828, 854 n.9, 313 P.3d 431 (2013) (quoting BLACK’S

LAW DICTIONARY 251 (9th ed. 2009)). Persons bringing PRPs assert facts that entitle

them to obtain a remedy in court from the Department. A PRP therefore is a “cause of

action.”

       We agree with our sister division’s decision of In re Personal Restraint of Heck,

14 Wn. App. 2d 335: a PRP challenging a prison disciplinary hearing must be brought

within two years of the challenged decision.




                                               6
No. 37283-9-111
PRP ofMillspaugh


       With the consent of our divisional chief judge, we dismiss this PRP.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.


                                          Lawrence-Berrey, J.

WE CONCUR:




Pennell, C.J.                             Siddoway,   1:




                                             7